Citation Nr: 1037190	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of injury for 
the left knee and leg (hereinafter left leg disorder).

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1969. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  In the June 2004 rating decision, the RO additionally 
denied a hearing loss claim to which the Veteran filed a timely 
Notice of Disagreement.  However, service connection was 
subsequently granted for his hearing in a January 2005 rating 
decision.  Therefore, this issue is no longer on appeal.

This case was previously before the Board in March 2009, when the 
claims were remanded for further development.  The RO issued a 
supplemental statement of the case in January 2010 and the appeal 
is once again before the Board.

The issue of entitlement to service connection for 
ischemic heart disease, to include coronary artery 
disease, claimed as due to herbicide exposure has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

For the reasons set forth below, this appeal is once again being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VA's duty to assist also includes a duty to 
provide a medical examination or obtain a medical opinion when it 
is deemed necessary to make a decision on the claim. 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in line 
of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301 
(2009).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct. However, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful misconduct.  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be considered 
the result of the person's willful misconduct.  Organic diseases 
and disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or otherwise, 
will not be considered of willful misconduct origin.  38 C.F.R. § 
3.301(C)(2).

The Veteran has filed claims for service connection for a left 
leg/knee disorder and lung disorder.  The Board notes various in-
service treatment records indicating that the Veteran was 
hospitalized in May 1966 following a car accident.  A physical 
examination following the accident reflected that the Veteran had 
3 lacerations below his left knee, jagged in nature with a severe 
contusion and abrading of the tissue below the knee.  A puncture 
wound through the underlying tissues, with fragments of wood 
underneath the skin for 3 or 4 inches, was also noted.  
Additionally, the report indicated that there was a tear in the 
fascia of the anterior tibial muscle with tearing and contusion 
of the muscle.  A pulmonary embolus was additionally diagnosed on 
his admission sheet. 

X-rays of the Veteran's chest on the day of the accident revealed 
no abnormality.  However, a week later an x-ray revealed probable 
segmental area of pneumonia with consolidation and some 
associated pleural reaction.  An x-ray taken a few days later 
reflected a differential diagnosis between a pulmonary infarction 
and a consolidating pneumonia.  The reviewing physician indicated 
that he would tend to favor an infarction.  A subsequent x-ray, 
taken a few days later, revealed residual pleural thickening 
around the lateral chest wall and the left diaphragm elevated by 
thickening and pleural scarring.  Some thickening of the 
interlobar fissure was also noted.  The right lung area was 
clear.  

It is uncontroverted that the above described injuries stem from 
a car accident in May 1966.  The Board notes that a May 1967 
Judge Advocate General (JAG) investigation, regarding the May 
1966 car accident, determined that the injuries to the Veteran 
were "incurred not in the line of duty" and were "the result 
of his misconduct."  

The Board notes that the Commanding Officer of the U.S. Naval 
Reserve Training Center in Fargo, North Dakota investigated the 
May 1966 accident.  In a July 1966 letter to the Ninth Naval 
District Commandant, he opined that the injuries sustained by the 
Veteran were due to the carelessness in the operation of a motor 
vehicle but were not due to misconduct or any gross negligence on 
the part of the party.  However, a May 1967 letter sent to the 
JAG from the Ninth Naval District Commandant indicated that it 
was the opinion of the Commandant that "driving an auto at a 
high rate of speed while admittedly under the influence of 
alcohol at night in a residential area is conduct which 
demonstrates an utter disregard for one's own safety, and that 
running off the left side of the road and striking a guardrail is 
one of the more readily foreseeable consequences."  The letter 
further noted, "the Commandant is of the opinion that [the 
Veteran's] injuries were not incurred in the line of duty and 
were a result of his own misconduct."  The Board notes that a 
statement signed by the Veteran on the day after the accident 
indicated that he was drunk when he started to head back home in 
his car, prior to the accident.  Pursuant to 38 C.F.R. § 3.301, 
the Veteran is not entitled to service connection for injuries 
stemming from this car accident.

However, the Board notes that a December 1966 service treatment 
record indicates that the Veteran was hospitalized for an 
infected laceration of his left leg.  It was noted that the 
Veteran had injured his leg approximately 1 or 1.5 months prior.  
As such, this suggests that there may have been a separate and 
distinct injury from that which the Veteran incurred in his May 
1966 car accident.  A physical examination revealed a one-inch 
long laceration, unhealed, in the left pretibial region with 
surrounding erythema and edema.  There was purulent exudate in 
the wound.  A chest x-ray completed at that time revealed tenting 
of the left diaphragm with fibrotic changes and hilar 
calcifications.  There was no evidence of active pulmonary 
infiltrate.  He was diagnosed with a pretibial ulcer with 
cellulitis rule out osteomyelitis. 

Post-service treatment records reflect that the Veteran was 
treated in January 1982 for embedded wood in his left leg.  An 
April 1982 private treatment record noted a diagnosis of the left 
knee sprain following an accident.  An August 2004 letter, from 
the Veteran's private treating physician, noted that the Veteran 
had pleuritic left-sided chest pain and left leg pain.  He 
indicated that it was "most likely that these problems were 
related to his prior injuries."  The private treating physician 
did not specify which "prior injuries" he was referring to.  A 
January 2005 letter from the same private treating physician 
indicated that a May 2004 chest x-ray revealed lateral tenting 
and tying of the left diaphragm likely reflecting past 
inflammatory change and adhesions.  He opined that this was 
"likely due to his previous service-related injury."  However, 
the Board notes that the physician did not specify which in-
service accident he was relating to the Veteran's current 
complaints.  Similarly, he indicated that the Veteran had some 
degenerative arthritis of his left knee which was also likely due 
to his prior-service related injury.

A January 2005 letter from another private treating physician 
noted that the Veteran had early degenerative changes in his knee 
which reportedly developed following a significant injury he 
sustained while in the active military service.  He did not 
specify which in-service accident.  A March 2007 VA treatment 
record reflected left knee pain with wood fragments still 
present.  A chronic cough was noted at a June 2009 VA treatment 
visit.  A knee injury was also diagnosed at that time. 

It is unclear from the available evidence if the Veteran has a 
current diagnosis of a left leg, left knee or lung disorder.  
Significantly, it is unclear whether the Veteran's current 
manifestations are related to his May 1966 in-service accident, 
from which he cannot be service-connected for, or related to a 
December 1966 in-service hospitalization.  The Board finds these 
are medical questions outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions).  As such, VA examinations are required to determine 
the etiology and diagnoses of the Veteran's current left leg, 
left knee, and lung symptomatology.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
to determine the nature and etiology of any 
disability of the left leg and the left 
knee.  Any necessary testing should be 
conducted.  The claims file must be 
reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

The examiner should first provide an 
opinion as to whether there is objective 
evidence that the Veteran suffers a chronic 
disability/disorder of the left leg and/or 
left knee. 

If a disability of the left leg is 
identified, as opposed to merely chronic 
pain, the examiner should state whether it 
is as least likely as not (a 50 percent 
probability or greater) the disability 
had its onset in service or is otherwise 
related to service, excluding a May 1966 
car accident.  The examiner should discuss 
whether any disability present during the 
December 1966 hospitalization represented 
only a continuation of the injuries from 
May 1966, or instead represented a separate 
disease or injury.  

If a disability of the left knee is 
identified, as opposed to merely chronic 
pain, the examiner should state whether it 
is as least likely as not (a 50 percent 
probability or greater) the disability 
had its onset in service or is otherwise 
related to service, excluding a May 1966 
car accident.   

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

2.  Schedule the Veteran for an examination 
to determine the nature and etiology of any 
disability of the lungs.  Any necessary 
testing should be conducted.  The claims 
file must be reviewed in conjunction with 
such the examination, and the examiner must 
indicate that such review occurred.  

The examiner should first provide an 
opinion as to whether there is objective 
evidence that the Veteran suffers a chronic 
disability/disorder of the lungs. 

If a disability of the lungs is identified, 
as opposed to merely symptoms such as a 
cough, the examiner should state whether it 
is as least likely as not (a 50 percent 
probability or greater) the disability 
had its onset in service or is otherwise 
related to service, excluding a May 1966 
car accident.   The examiner should discuss 
whether any disability present during the 
December 1966 hospitalization represented 
only a continuation of the injuries from 
May 1966, or instead represented a separate 
disease or injury.  

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


